Citation Nr: 0629340	
Decision Date: 09/15/06    Archive Date: 09/26/06

DOCKET NO.  03-07 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for an eye condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1943 to April 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, that denied service connection for 
an eye condition and for a dental condition.  The veteran 
perfected a timely appeal of these determinations to the 
Board.

In March 2004, the veteran, accompanied by his 
representative, testified at a hearing conducted via 
videoconference before the undersigned Veterans Law Judge 
(formerly known as a Member of the Board).  

In July 2004, this matter was remanded for further 
development and adjudication.  Subsequently, in March 2006, 
the RO granted service connection for residuals of injury to 
teeth, evaluated as noncompensable effective December 31, 
2002.

In September 2006, the Board granted the veteran's motion to 
have his case advanced on the Board's docket.


FINDINGS OF FACT

The evidence of record does not demonstrate that the 
veteran's eye condition is related to his service.


CONCLUSION OF LAW

An eye condition was not incurred in or aggravated by active 
military service.   38 U.S.C.A. §§ 1110 (West 2002); 
38 C.F.R. §§ 3.303 (2005).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

By way of letters dated in September 2002 and February 2006, 
the veteran was furnished notice of the type of evidence 
needed in order to substantiate his claim for service 
connection, as well as the type of evidence VA would assist 
him in obtaining.  The veteran was also generally informed 
that he should send to VA evidence in his possession that 
pertains to the claim.  In addition, the record reflects that 
the RO advised the veteran of the basic law and regulations 
governing the claim, the cumulative information and evidence 
previously provided to VA (or obtained by VA on the veteran's 
behalf), and provided the basis for the decisions regarding 
the claim.  The Board finds that the veteran and his 
representative have been provided with adequate notice of the 
evidence, which was not of record, that was necessary to 
substantiate the veteran's claim, and also specifically 
informed the veteran of the cumulative information and 
evidence previously provided to VA, or obtained by VA on the 
veteran's behalf.

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
In this context, it is well to observe that the VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).

In addition, where the claims involve basic entitlement to 
service connection, the United States Court of Appeals for 
Veterans Claims (Court) held that the VCAA requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply all of 
the elements of a claim for service connection, including 
notice that a disability rating and effective date will be 
assigned if service connection is awarded.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Despite the 
inadequate notice provided to the veteran on these latter two 
elements, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, supra.  In this regard, as the Board 
concludes below that the preponderance of the evidence is 
against the veteran's claim, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).  
In particular, the information and evidence associated with 
the claims file consists of post-service VA treatment 
records, a VA examination report, and statements submitted by 
the veteran and his representative in support of his claim.  
In this regard, the Board notes that, despite diligent 
efforts, the  appellant's service medical records could not 
be obtained from the National Personnel Records Center (NPRC) 
because they were apparently destroyed in the 1973 fire at 
that facility.  The Board also notes that the RO assisted the 
appellant in developing and attempting to retrieve medical 
and treatment records from physicians and medical facilities 
identified by the appellant.  Moreover, in the Board's July 
2004 remand, the RO was requested to use all available 
resources, including the assistance of the NPRC, to obtain 
records of the veteran's treatment during service, to include 
records of the 604th Company, Fourth Battalion, in France in 
1944 and 1945, and also attempt to obtain such records from 
the Office of the Surgeon General of the Army.  The record 
indicates that the RO undertook the requested searches and 
retrieved additional information from the Office of the 
Surgeon General. Finally, the Board notes that, in May 2006, 
the veteran submitted a statement to the RO indicating that 
there is no additional evidence and that VA should proceed 
with the case.

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claims and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran in this case.  Accordingly, further 
development and further expending of VA's resources is not 
warranted.  See 38 U.S.C.A. § 5103A.

II.  Entitlement to service connection.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board is charged with 
the duty to assess the credibility and weight given to 
evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to do so.  Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  

Here, the Board notes that the veteran's service medical 
records could not be obtained from the NPRC because they were 
apparently destroyed in the 1973 fire at that facility, and 
that the RO's diligent efforts to obtain the service medical 
records proved be futile.  The Board recognizes its 
heightened duty to explain its findings and conclusions and 
to consider benefit of the doubt and corroborative testimony 
such as buddy statements in cases where records are 
unavailable.  See O'Hare v. Derwinski, 1 Vet. App. 365 
(1991); Dixon v. Derwinski, 3 Vet. App. 261 (1992); see also 
Veterans Benefits Administration Manual M21-1, part VI, 
(Manual) paragraph 7.25(b).  

In this case, the veteran has been diagnosed as having 
atrophic age-related macular degeneration, severe, bilateral, 
healthy posterior chamber pseudophakia bilaterally, and 
fibrosis of posterior capsule partially, left eye.  
Therefore, although the Board has reviewed the lay and 
medical evidence in detail, the Board will focus its 
discussion on evidence that concerns whether the veteran's 
current eye condition is related to a disease or injury in 
service.  

The veteran in this case testified that he suffered a fall on 
board ship in the service and that this fall may have caused 
his current eye condition.  The veteran also testified that 
he first noticed a degeneration in his eyesight in the early 
1960s. 

The medical evidence in this case consists of VA treatment 
records and an VA examination dated in February 2006.  The 
record also contains information from the Office of the 
Surgeon General for the years 1944 and 1945, indicating that 
the veteran suffered a concussion as a result of a fall into 
a hole or ditch during service.  The location of the 
concussion was the cerebrum generally.  The report indicates 
that the veteran also lacerated the buccal cavity and lips, 
with no nerve or artery involvement.   

In February 2006, the veteran was afforded a VA examination 
in connection with his claim.  The examiner indicated that 
the veteran's claims file was reviewed in connection with the 
examination.  The examiner noted that the veteran had a 
history of age-related macular degeneration for the past five 
years.  The examiner also noted that the veteran reported 
that he first saw a decrease in his vision in approximately 
1965.  The veteran was also noted to have undergone bilateral 
cataract surgery with intraocular lens implant several years 
back.  After examining the veteran, the veteran was diagnosed 
with atrophic age-related macular degeneration, severe, 
bilateral, healthy posterior chamber pseudophakia 
bilaterally, and fibrosis of posterior capsule partially, 
left eye.  With respect to the question of onset, the 
examiner stated that "[i]t is my medical opinion that the 
decrease in vision in both eyes in this case is due to age-
related macular degeneration, bilaterally, which was not 
caused by, nor did it have its onset during active duty.  In 
addition, his age-related macular degeneration is not caused 
by, nor it a result of, any trauma suffered to his head from 
the fall from a ladder in 1944."

Based on the foregoing, the Board finds that the evidence of 
record is against a finding that the veteran's current eye 
condition is related to service.  In this case, the VA 
examiner, who examined the veteran and his claims file in 
connection with his claim, specifically found that the 
veteran's eye condition occurred following his military 
service.   While the veteran may feel that his condition is 
related to his service, the Board notes that, as a layperson, 
the veteran is not competent to establish a medical diagnosis 
or show a medical etiology; such matters require medical 
expertise.  38 C.F.R. § 3.159(a)(1) (competent medical 
evidence means evidence provided by a person who is qualified 
through education, training or experience to offer medical 
diagnoses, statements or opinions); see also Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  

The medical evidence is against a finding that the veteran's 
current eye condition is related to his active duty service.  
Accordingly, entitlement to service connection for this 
disability must therefore be denied.  




ORDER

Service connection for an eye condition is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


